Name: 2008/571/EC: Council Decision of 8Ã July 2008 amending Decision 98/481/EC approving the external auditors of the European Central Bank
 Type: Decision
 Subject Matter: accounting;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-07-11

 11.7.2008 EN Official Journal of the European Union L 183/34 COUNCIL DECISION of 8 July 2008 amending Decision 98/481/EC approving the external auditors of the European Central Bank (2008/571/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular Article 27(1) thereof, Having regard to Recommendation ECB/2008/2 of the European Central Bank of 30 April 2008 to the Council of the European Union on the external auditors of the European Central Bank (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the ECBs Governing Council and approved by the Council of the European Union. (2) The mandates of Coopers and Lybrand (1998-2003) and KPMG Deutsche Treuhand-Gesellschaft AG WirtschaftsprÃ ¼fungsgesellschaft (2003-2007) have expired following the audit for the financial year 2007. It is therefore necessary to appoint an external auditor from the financial year 2008. (3) The ECBs Governing Council has recommended that PricewaterhouseCoopers Aktiengesellschaft WirtschaftsprÃ ¼fungsgesellschaft should be appointed as the external auditors of the ECB for the financial years 2008 to 2012, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Council Decision 98/481/EC (2) shall be replaced by the following: Article 1 PricewaterhouseCoopers Aktiengesellschaft WirtschaftsprÃ ¼fungsgesellschaft is hereby approved as the external auditors of the ECB for the financial years 2008 to 2012. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 July 2008. For the Council The President C. LAGARDE (1) OJ C 114, 9.5.2008, p. 1. (2) OJ L 216, 4.8.1998, p. 7.